Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2006/0016004 to Czop  
Claims 1, 6, and 11, Czop discloses a fastening apparatus and method taking an image for an imaging device having a table 1 upon which a patient may rest, the apparatus comprising a first track portion 22 having spaced lips defining a channel 23 with a first longitudinal axis, the lips separated at their terminal ends to define an elongated slot; a second track portion (18a) having a panel attached to a rod 19 the rod having a second longitudinal axis and a size that permits the rod to be disposed in the channel of the first track portion with the first and second longitudinal axes substantially parallel and the panel disposed in the slot; whereby the first track is longitudinally movable to the second track wherein the first track portions is configured for attachment to the table and the second track portions is configured for attachment to a first band 15 that may extend around the at least part of the patient (fig 3 & 5-7).  

a fourth track portion 18a having a panel attached to a rod 19, the rod having a fourth
longitudinal axis and a size that permits the rod to be disposed in the channel of the
third track portion with the third and fourth longitudinal axes substantially parallel and
the panel disposed in the slot, whereby the third track portion is longitudinally
movable relative to the fourth track portion; the slot, whereby the first track portion is longitudinally movable relative to the second track portion; wherein one of the first and second track portions is configured for attachment to the table and another of the first and second track portions is configured for attachment to a first band that may extend around the at least part of the patient in the slot, whereby the third track portion is longitudinally movable relative to the fourth track portion; wherein one of the third and fourth track portions is configured for attachment to the table 1 and another of the third and fourth track portions is configured for attachment to a second band 16 that is attachable to the first band (fig 3).
Claim 3 and 8 Czop discloses the fastening apparatus wherein the first track portion is configured for attachment to a first side of the table, the third track portion is configured for attachment to a second, opposite lateral side of the table, the second track portion is
configured for attachment to the first band and the fourth track portion is configured for
attachment to the second band (fig 3).


Claims 5 and 10, Czop discloses the fastening apparatus wherein the first, second, third and fourth track portions are radiolucent [0002][0009].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673